              Case 1:19-cv-01124-GBW-KK Document 10 Filed 12/20/19 Page 1 of 2
                                                                                                  F'XN,EP
                                                                                    UNITED SI-ATES LIiIiTP'CT CO
                                                                                     ALBUCIUEHQUE, t'iEVir

     I   Name: BRIAN JOSEPH ERSKINE
         Address: 1338 SABATINA STREET
                                                                                    h""           DECztlzotg
 2
          PRESCOTT, AZ 86301 -7 402                                                       MITCHELL R. ELFERS
 a
 J       phone Number:         p49) 424-4294                                                    CLERK
 4       E-mail Address: malaccamaximus@gmail.com

 5       Pro Se

 6                                         UNITED STATES DISTRICT COURT

 7
                                          PtsTR.tcT           oF NtrW M€Xtc,o
 8       DAV]D HAROLD HANSON
                                                                                       1:'19-cv-01 124-KK
                                                                    Case     Numb"..
 9
                                                                    MOTION FOR PERMISSION FOR
10
                                       Plaintifl                    ELECTRONIC CASE FILING

ll                VS.
         FORREST FENN                                               Judge     KtRflN            Kl-tALS A
t2
13                                                              )
                                       Defendant.               )
t4                                                   PRoPosEo Rute 24
                                                     INTERV€.N OP
l5               As the (PlaintffiDjfencfunt) As p epeaplrtr in the above-captioned matter, I
         respectfully ask the Court for permission to participate in electronic case filing ("e-filing") in thi
l6       case. I hereby affirm that:
t7                l.    I have reviewed the requirements for e-filing and agree to abide by them.
l8                2. I understand     that once I register for e-filing, I   will receive notices   and documents only
                        by email in this case and not by regular mail.
t9
                  3. I have    regular access to the technical requirements necessary to e-file successfully:
20
                        C    A computer with intemet access;
2t                      g    An email account on a daily basis to receive notifications from the Court and
                             notices from the e-filing system.
22                      d    A scanner to convert documents that are only in paper format into electronic files;
23
                        u    A printer or copier to create trequired paper copies such as chambers copies;
                        v    A word-processing program to create documents; and
24                      g    A pdf reader and a pdf writer to convert word processing documents into pdf
                             format, the only electronic format in which documents can be e-filed.
25

26
         Date:    lZ/18 / t9
27

28
              Case 1:19-cv-01124-GBW-KK Document 10 Filed 12/20/19 Page 2 of 2




     I   Name: BRIAN JOSEPH ERSKINE
         Address: 1338 SABATINA STREET
 2
          PRESCOTT, pz86301-7402
 J       phone Number: (949)    4244294
 4       E-mail Address: malaccamaximus@gmail.com

 5
         Pro Se

 6
                                     UNITED STATES DISTRICT COURT
 7                                 Dtsfl?_tcf oF NEw MEytu
 8       DAVID HAROLD HANSON                               Case   Numb...   1:1   9-cv-01 124-KK

 9
                                                           IPROPOSEDI ORDER GRANTTNG
                                                           MOTION FOR PERMISSION FOR
10                                  Plaintiff,             ELECTRONIC CASE FILING
l1                VS.                                     DATE:
         FORREST FENN                                     TIME:
l2                                                        COURTROOM:
                                                          JUDGE:
l3
                                    Defendant.
l4
l5
                  The Court has considered the Motion for Permission for Electronic Case
l6
         that good cause exists, the Motion is GRANTED.
t7
18
                  IT IS SO ORDERED.
t9
20
                  DATED:
21

22                                                           United States District/Magistrate Judge

23

24

25

26

27

28
